Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-8 should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the following reasons.
Regarding step 1, claim 1 is a method, so it falls within one of the four statutory categories.
Regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 is directed to mathematics for the reasons given in the non-final rejection mailed October 8, 2020.
Regarding step 2A prong 2, claim does recite additional elements beyond the abstract idea. However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 was amended on March 5, 2021 to include language 
Regarding step 2B, claim 1 does not recite additional elements that amount to significantly more than the abstract idea. As discussed above, the language that requires the method to be performed via processor does not integrate the judicial exception into a practical application nor does it contribute to an inventive concept. As to the additional element of the data structure, which was considered to be insignificant extra-solution activity, it is an element that is well-understood, routine, conventional activity. See https://blogs.commons.georgetown.edu/cctp-506-
Regarding claims 2-8, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.

3.	Due to the new ground of rejection, the office action is made NON-FINAL.

4	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Tan V Mai/ 		Primary Examiner, Art Unit 2182